ON SECOND RETURN TO REMAND
TAYLOR, Judge.
We remanded this case to the Circuit Court for Bullock County so that that court could make specific findings as to each allegation of ineffective assistance of counsel raised by the appellant in his Rule 20, A.R.Crim.P.Temp., petition. 587 So.2d 447. The trial court has complied with our instructions and has filed its findings with this court, as required by Rule 20.9(d), A.Crim.P.Temp. (now Rule 32.9(d), A.R.Crim.P.). The trial court stated the following in its findings:
“1. That Counsel for the Petitioner did in fact file Pretrial Motions, among them being a Motion for Discovery.
“2. That Counsel for the Defendant called several witnesses.
“3. That Counsel for the Petitioner advised him not to take the witness stand but did not forbid him [to] take the witness stand.
“4. That Counsel for the Defendant objected to any and all inadmissible testimony that would have affected the outcome of the case.”
It is clear after a review of the findings, that the appellant’s petition was correctly denied. The judgment of the trial court denying the appellant's Rule 20 petition is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.